Citation Nr: 0213806	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 30 percent disabling.

(The issue of entitlement to service connection for a 
cardiovascular disorder or chest infection secondary to the 
service connected anxiety disorder will be addressed in a 
separate and forthcoming decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  That decision increased the evaluation for an 
anxiety disorder from 10 percent to 30 percent.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a cardiovascular 
disorder or chest infection secondary to the service 
connected anxiety disorder pursuant to authority granted by 
67 Fed. Reg. 3099, 3104 (January 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3099, 3105) (January 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased evaluation for an anxiety 
disorder has been obtained.

2.  The evidence does not reasonably show that the veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for an anxiety disorder are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 
9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes VA examination reports from 
May 1999 and May 2000 and the veteran's statements and 
testimony before a hearing officer at a hearing held at the 
RO in April 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with a personality disorder in January 1946.  He 
was subsequently discharged from service.  He was granted 
service connection for psychoneurosis in a February 1946 
decision.  An initial rating of 50 percent was assigned.  A 
November 1946 decision reduced the veteran's disability 
evaluation to 30 percent.  A May 1952 decision reduced the 
veteran's disability evaluation to 10 percent.

In January 1999 the veteran filed a claim for entitlement to 
an increased rating for an anxiety disorder.

A May 1999 VA examination report indicated that the veteran 
complained of being nervous and becoming easily upset and 
irritable.  He reported problems with interpersonal 
relationships.  The examiner noted that the veteran evidenced 
no impairment of thought process or communication.  He did 
not suffer from delusions or hallucination.  He did not 
engage in inappropriate behavior.  He did not suffer from 
suicidal or homicidal thoughts.  He was able to maintain 
personal hygiene and other basic activities of daily living.  
He was oriented to person, place and time.  The veteran 
reported some short-term memory loss after a 1998 
hospitalization, but indicated that it had improved.  The 
veteran did not engage in obsessive or ritualistic behavior.  
His rate and flow of speech were within normal limits.  He 
did suffer from panic attacks.  The veteran indicated that 
the panic attacks most often occur when he is concerned about 
his performance.  The veteran was depressed.  He did not 
suffer from impaired impulse control.  He complained of sleep 
impairment.  He indicated that he got up three to four times 
a night and had difficulty returning to sleep.  He diagnosed 
the veteran with generalized anxiety disorder and 
undifferentiated somatoform disorder.  He assigned a Global 
Assessment of Functioning score (GAF) of 60 with regard to 
the generalized anxiety disorder only.  Overall, the examiner 
indicated that the veteran's GAF was 40.

The October 1999 rating decision increased the disability 
rating from 10 percent to 30 percent.

The veteran testified before a hearing officer at a hearing 
held at the RO in April 2000.  He testified that his memory 
was fair.  He indicated he had been in a very bad mood since 
his recent heart surgery.  He stated that he was unable to do 
the work he used to do.  He testified that he could not go to 
the grocery store by himself because he could not lift more 
than six pounds because of pain.  He stated that his three 
previous wives had divorced him because of his moods.

A May 2000 VA examination report indicated that the examiner 
reviewed the claims file.  The veteran reported that his 
feelings of anxiety and persistent headaches were present 
continually and unrelieved by any method.  He stated that he 
had been married to the same woman for twenty years.  On 
examination, the veteran was alert and cooperative.  His 
behavior during the interview was within normal limits.  
There were no abnormal fixed gestures or movements.  The 
veteran sat calmly in the examining room without excess 
movements of his hands or any behavioral change that 
indicated any increased anxiety or agitation.  The veteran 
was not tearful.  His mood appeared to be serious, but not 
somber or depressed.  He did not appear despondent, but 
expressed some frustration at the recent turn of events with 
regard to his health that had caused some chronic pain and 
limitation of his physical activities.  His thought processes 
were intact.  There was no evidence of psychotic or paranoid 
ideation.  His thought content primarily concerned the impact 
of recent surgeries on his daily life and how they aggravated 
his anxiety.  His recent and remote memory appeared to be 
intact, although he was only able to remember two out of four 
items after five minutes he was able to recall them 
immediately.  He denied any suicidal ideations.  He did not 
appear to be hallucinating at the time of the interview.  The 
veteran's conversation was clear and coherent.  It was 
logical and goal directed.  He used English vocabulary in an 
above average manner.  The examiner indicated that the 
veteran's overall intellectual functions were just above 
average.  There was no evidence of tangentiality with 
circumstantiality or excited or manic symptoms.  The examiner 
diagnosed the veteran with neurosis with generalized anxiety 
disorder.  He assigned a GAF of 55 with some moderate 
symptoms, with occasional feelings of anxiety and difficulty 
dealing with his ongoing physical problems secondary to his 
recent surgeries.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 9400 provides that a 30 percent rating is 
warranted for generalized anxiety disorder where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

A 50 percent rating is warranted for generalized anxiety 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more clearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board finds that the veteran's anxiety disorder has not 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Such 
symptoms are not reflected in the evidence of record.

At the May 1999 VA examination, the veteran reported 
experiencing panic attacks, which occurred when he is 
concerned about his performance.  The examiner did note that 
the veteran was depressed.  However, at the examination, the 
veteran evidenced no impairment of thought process or 
communication.  He did not suffer from delusions or 
hallucinations.  He did not engage in inappropriate behavior 
and did not suffer from homicidal or suicidal thoughts.  His 
rate and flow of speech were within normal limits.  He did 
not suffer from impaired impulse control.

At a May 2000 VA examination the veteran was alert and 
cooperative.  His behavior at the interview was within normal 
limits.  His thought processes were intact.  His recent and 
remote memory appeared intact.  There was no evidence of 
tangentiality with circumstantiality or excited or manic 
symptoms.

Moreover, the GAF scores, ranging from 55 to 60, are on 
average most consistent with a disorder of moderate severity, 
and are consistent with the currently assigned 30 percent 
rating.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994). 
(DSM-IV).  A GAF score of 51-60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.  The Board notes 
that the veteran was assigned an overall GAF of 40 at the May 
1999 VA examination.  However, the examiner indicated that 
the his GAF with regard to the generalized anxiety disorder 
was 60.  Accordingly, the Board finds that the criteria for a 
rating of in excess of 30 percent for an anxiety disorder are 
not met.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
objective evidence of record that the veteran's generalized 
anxiety disorder alone has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased disability rating for an anxiety 
disorder, currently evaluated as 30 percent disabling, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

